DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the electrophoretic display module as a whole, specifically, a support plate having material voids in a central folding zone; a layer of low-modulus adhesive adjacent the support plate; a flexible backplane that spans the central folding zone and is adjacent the layer of low-modulus adhesive; a layer of electrophoretic display media adjacent the flexible backplane; and a conductive integrated barrier layer including a light-transmissive electrode and a moisture barrier (as per claims 1-10); or the foldable electrophoretic display configured to interact with a stylus as a whole, specifically, the electrophoretic display module comprising a support plate having material voids in a central folding zone; a layer of low-modulus adhesive adjacent the support plate; a flexible backplane that spans the central folding zone and is adjacent the layer of low-modulus adhesive; a layer of electrophoretic display media adjacent the flexible backplane; and a conductive integrated barrier layer including a light-transmissive electrode and a moisture barrier; the support plate comprises a non-conductive polymer; a protective sheet coupled to the conductive integrated barrier; an electromagnetic resonance (EMR) sensor layer adjacent to the support plate a foldable chassis adjacent to the EMR sensor layer; a housing surrounding the foldable chassis and providing a bezel contacting the protective sheet, and allowing a user to view the electrophoretic display medium through the protective sheet (as per claims 11-16); or the foldable electrophoretic display configured to interact with a stylus as a whole, specifically, the electrophoretic display module comprising a support plate having material voids in a central folding zone; a layer of low-modulus adhesive adjacent the support plate; a flexible backplane that spans the central folding zone and is adjacent the layer of low-modulus adhesive; a layer of electrophoretic display media adjacent the flexible backplane; and a conductive integrated barrier layer including a light-transmissive electrode and a moisture barrier; the support plate comprises a non-conductive polymer; a flexible front light plate coupled to the conductive integrated barrier; a flexible capacitive touch layer adjacent to the flexible front light plate; a protective sheet adjacent to the flexible capacitive touch layer; a foldable chassis adjacent to the support plate; and a housing surrounding the foldable chassis and providing a bezel contacting the protective sheet, and allowing a user to view the electrophoretic display medium through the protective sheet (as per claims 17-20)(emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amundson et al (US Pub. No. 2007/0035808 A1) discloses the electro-optic display and materials for use therein.
Kim (US Pat. No. 9,348,450 B1) teaches the foldable display apparatus.
Jinbo et al (US Pub. No. 2017/0271421 A1) discloses the display device.
Hong et al (US Pub. No. 2018/0074551 A1) teaches the foldable display and method for making a foldable display.
Hashimoto et al (US Pub. No. 2018/0335679 A1) discloses the foldable electro-optic display including digitization and touch sensing.
Park et al (US Pub. No. 2019/0346887 A1) teaches the display device.
Nakazawa et al (US Pat. No. 10,670,892 B2) discloses the foldable electro-optic display apparatus.
Kim et al (US Pub. No. 2021/0068276 A1) teaches the foldable display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626